Justice Ginsburg,
dissenting.
I agree with Justice Breyer that this Court, and not a Court of Appeals, ought to be the definitive judicial arbiter in this case. The matter is grave and the competency of the Judiciary (as opposed to the Legislature) to craft the privilege in question is genuinely debatable. Today’s disposition, I note, does not in any sense constitute a ruling on the merits of the issue presented. See, e. g., Equality Foundation of Greater Cincinnati, Inc. v. Cincinnati, 525 U. S. 943 (1998) (Stevens, J., respecting denial of certiorari).